    Case 8:19-cv-00302-AG-KES Document 17 Filed 03/28/19 Page 1 of 2 Page ID #:209
                                                                                                                                   a
 NAME,ADllRESS, AND TELEPHONE NUMBER OF ATTORNEYS)
 OR OF PARTY APPEARING IN PRO PER                                                                                                             •1
                                                                                                         ;~          ~ ••                ~
 Pritish Vora                                                                                              i~             .. .           ~
 27758 Santa Marg. Pkwy,#530                                                                                         9.

 Mission Viejo, CA 92691
 949-292-8359
                                                                                                                {                 i '~
                                                                                                                l~               ~rti~~   ~
                                                                                                                                     a

 ATTORNEYS)FOR:

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

Pritish Vora                                                              CASE NUM6ER:

                                                                                            8:19-cv-00302-AG-KESx
                                                          Plaintiff(s),
                                 v.
                                                                                             ~~~N~~~
EQUIFAX INFORMATION SERVICES,LLC et
                                                                                         CERTIFICATION AND NOTICE
al.,                                                                                       OF INTERESTED PARTIES
                                                         Defendants) I                        (Local Rule 7.1-1)



TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                      Pritish Vora
or party appearing in pro per, certifies that the following listed party (,or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

            (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                           PARTY                                                  CONNECTION /INTEREST


                EQUIFAX INFORMATION SERVICES, LLC
                Equifax, Inc.                                                     Parent Company(NYSE: EFX)
                TRANS UNION,LLC
                TransUnion Intermediate Holdings, Inc.                            Parent Company
                TransUnion                                                        Ultimate Parent Company(NYSE: TRU)
                EXPERIAN INFORMATION SOLUTIONS,INC                                ~~e        ~~
                Experian Holdings, Inc.                                           Parent Company
                Experian plc                                                      Ultimate Parent Company(LSE: EXPN)




                                                                          ~
                                                                          jLG/~i"~
         March 2E, 201
         Date                                          Signature


                                                       Attorney of record for (or name of party appearing in pro per):

                                                       Pritish Vora



CV-30 (05/13)                                       NOTICE OF INTERESTED PARTIES
Case 8:19-cv-00302-AG-KES Document 17 Filed 03/28/19 Page 2 of 2 Page ID #:210



                             CERTIFICATE OF SERVICE

I certify that on March 28, 2019,I filed the foregoing with the clerk of the court:

      AMENDED CERTIFICATION AND NOTICE OF INTERESTED PARTIES

I also sent a copy via United States Postal Service first class mail to the parties below:

Nokes &Quinn
Thomas Patrick Quinn Jr.(Bar No. 132268)
tauinnna,nokesc~uinn.com
410 Broadway St. Suite 200
Laguna Beach, CA 92651
Tel: 949-376-3500
Attorneys for EQUIFAX

Musick, Peeler &Garrett LLP
Donald E. Bradley (Bar No. 145037)
d.bradley~a~m~ickpeeler.com
Kristen L. Marker(Bar No. 278596)
kmarker(cr~,aslwm.com
650 Town Center Drive, Suite 1200
Costa Mesa, CA 92626
Tel: 714-668-2400
Tel: 214-560-5442
Attorneys for Defendant TRANSUNION

JONES DAY
Sheereen Javadizadeh (Bar No. 288141)
siavadizadeh(a~jonesda
3161 Michelson Drive, Suite 800
Irvine, CA 92612
Tel: 949-553-7559
Attorneys for Defendant EXPERIAN
                                                        ~',~.~
                                                 by Pritish Vora, Pro Se
                                                 27758 Santa Marg. Pkwy,#530
                                                 Mission Viejo, CA 92691
                                                (949)292-8359 pvora2112@gmail.com
